Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 1 of 9 - Page ID#: 13237




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 IRETTA LYNN ASHBROOK,                                       CIVIL NO. 6:20-140-KKC
           Plaintiff,

 V.                                                          OPINION AND ORDER

 ETHICON INC.,
           Defendant.



                                            *** *** ***

           Plaintiff Iretta Lynn Ashbrook filed suit against Defendant Ethicon, Inc. (“Ethicon”)

 alleging several claims arising out of the surgical implantation of a product, the TVT-

 Oturator (the “TVT-O”), manufactured by Ethicon to treat female stress urinary

 incontinence. Before the Court are Defendant’s motions for summary judgment (DE 63 & 76)

 and motions to exclude the case-specific opinions of Plaintiff’s expert witnesses (DE 64, 65, &

 66). For the reasons set forth below, the Court GRANTS Ethicon’s motions for partial and

 supplemental summary judgment (DE 63 & 76), and DENIES as moot Ethicon’s remaining

 motions to exclude the opinions of Plaintiff’s expert witnesses (DE 64, 65, & 66).

      I.       Background

           On October 29, 2010, at the Baptist Regional Medical Center in Corbin, Kentucky,

 Iretta Lynn Ashbrook (“Ashbrook”) was implanted with the TVT-O for treatment of stress

 urinary incontinence. Following implantation, approximately six months later in April of

 2011, she began to experience severe discomfort and pain. (DE 16 at 6, ¶ 6(b)). Some of the

 reported symptoms include stress urinary incontinence; vaginal bleeding and pain; pelvic and

 groin pain; edema, hematuria; recurrent urinary tract infections, bladder neck obstruction;

 bleeding and urinating during intercourse; and dyspareunia. (Id. at 6, ¶ 5(b), 6(a)).

                                            Page 1 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 2 of 9 - Page ID#: 13238




 Eventually, portions of the mesh product were removed. The first surgery in the removal

 process occurred on June 14, 2012 at the Central Baptist Hospital in Lexington, Kentucky;

 the second surgery occurred on November 30, 2015 at the Vanderbilt Medical Center in

 Nashville, Tennessee. (Id., at 5-6, ¶ 5(a)).

        Attributing the symptoms experienced to the TVT-O, Ashbrook commenced this multi-

 district litigation action against Ethicon, on May 8, 2013, in the Southern District of West

 Virginia. (DE 1). After several years of pretrial rulings, Ethicon filed a partial motion for

 summary judgment on October 28, 2019, and its respective expert witness challenges on

 November 3rd and 4th. The instant action was transferred to this Court on July 1, 2020. (DE

 55). On September 16, 2020 this Court held a status conference. (DE 62; see also DE 67).

 There, the parties indicated their desire to move forward with this case and resolve the merits

 of the motions that had been pending. Ethicon further indicated a desire to supplement its

 briefings. Thus, at the conclusion of the conference, the Court established new briefing

 deadlines. (Id.). On October 15, 2020, Ethicon filed a supplemental motion for summary

 judgment. (DE 76). All of the pending motions are now ripe.

        Plaintiff alleges the following 18 claims in her Complaint: negligence (Count I); strict

 liability – manufacturing defect (Count II); strict liability – failure to warn (Count III); strict

 liability – defective product (Count IV); strict liability – design defect (Count V); common law

 fraud (Count VI); fraudulent concealment (Count VII); constructive fraud (Count VIII);

 negligent misrepresentation (Count IX); negligent infliction of emotional distress (Count X);

 breach of express warranty (Count XI); breach of implied warranty (Count XII); violation of

 consumer protection laws (Count XIII); gross negligence (Count XIV); unjust enrichment

 (Count XV); loss of consortium (Count XVI); punitive damages (Count XVII); and discovery

 rule and tolling (Count XVIII). (DE 1 at 5-6, ¶ 13). Since briefing began, however, as described



                                            Page 2 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 3 of 9 - Page ID#: 13239




 more fully below, Ashbrook has specifically abandoned several of these claims by

 acknowledging that they are fatally flawed.

    II.       Applicable Standards
          Under Federal Rule of Civil Procedure 56(c), summary judgment is appropriate “if the

 movant shows that there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. The moving party has the initial

 burden of demonstrating the basis for its motion and identifying those parts of the record

 that establish the absence of a genuine issue of material fact. Chao v. Hall Holding Co., Inc.,

 285 F.3d 415, 424 (6th Cir. 2002). The movant may satisfy its burden by showing “that there

 is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477

 U.S. 317, 325 (1986). Once the movant has satisfied this burden, the nonmoving party must

 go beyond the pleadings and come forward with specific facts demonstrating the existence of

 a genuine dispute for trial. Fed. R. Civ. P. 56; Hall Holding, 285 F.3d at 424 (citing Celotex,

 477 U.S. at 324). This is so because “[o]ne of the principal purposes of the summary judgment

 rule is to isolate and dispose of factually unsupported claims or defenses.” Celotex, 477 U.S.

 at 323-24.

          “A genuine dispute exists on a material fact, and thus summary judgment is improper,

 if the evidence shows ‘that a reasonable jury could return a verdict for the nonmoving party.’”

 Olinger v. Corp. of the President of the Church, 521 F. Supp. 2d 577, 582 (E.D. Ky. 2007)

 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). Stated otherwise, “[t]he

 mere existence of a scintilla of evidence in support of the plaintiff’s position will be

 insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

 Anderson, 477 U.S. at 252. When applying the summary judgment standard, the Court must

 review the facts and draw all reasonable inferences in favor of the nonmoving party. Logan

 v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001) (citing Anderson, 477 U.S. at 255). The

                                           Page 3 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 4 of 9 - Page ID#: 13240




 nonmovant “must do more than show there is some metaphysical doubt as to the material

 fact. It must present significant probative evidence in support of its opposition to the motion

 for summary judgment.” Hall Holding, 285 F.3d at 424 (internal citations omitted). However,

 the Court is under “no … duty to search the entire record to establish that it is bereft of a

 genuine issue of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). Rather, “the

 nonmoving party has an affirmative duty to direct the court’s attention to those specific

 portions of the record upon which it seeks to rely to create a genuine issue of material fact.”

 Id.

              Viewing the evidence in the light most favorable to the non-moving party, the Court

 must determine “whether the evidence presents a sufficient disagreement to require

 submission to a jury or whether it is so one-sided that one party must prevail as a matter of

 law.” Anderson, 477 U.S. at 251–52; Ahlers v. Schebil, 188 F.3d 365, 369 (6th Cir. 1999).

       III.      Analysis
                 a. Preliminary Matters
              Ashbrook concedes that dismissal of the following claims is proper: manufacturing

 defect (Count II), strict liability-defective product (Count IV); fraud (Counts VI, VII, VIII),

 negligent misrepresentation (Count IX) 1, negligent infliction of emotional distress (Count X),

 breach of warranties (Count XI and XII), consumer protection (Count XIII), and unjust

 enrichment claims (Count XV). (DE 72 at 1-2, DE 79 at 1).

              Further, Ashbrook has not indicated her intent to pursue claims for loss of consortium

 (Count XVI), punitive damages (Count XVII), and discovery rule and tolling (Count XVIII).

 Specifically, of the viability of these claims, Ethicon notes that

              [t]he Ashbrooks divorced after this suit was filed, and there is no indication
              that Mr. [James] Ashbrook intends to pursue a loss of consortium claim or that

 1 While the Court notes contradictory statements in Plaintiff’s response to the partial motion for summary
 judgment (see DE 72 at 1-2, 6), regarding her desire to abandon, or alternatively pursue, Counts VI, VII, VIII, and
 IX, the Court will find that Plaintiff has conceded that the claims are not viable.

                                                   Page 4 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 5 of 9 - Page ID#: 13241




           he even could. Ex 2, Iretta Ashbrook Dep. at 67:7-9. …While Plaintiff also
           asserts “claims” for Discovery Rule and Tolling (Count XVIII) and Punitive
           Damages (Count XVII), “[a] claim for punitive damages is not a separate cause
           of action, but a remedy potentially available for another cause of action.” Cutter
           v. Ethicon, Inc., No. CV 5:19-443-DCR, 2020 WL 109809, at *10 (E.D. Ky. Jan.
           9, 2020) (citations omitted). Likewise, “[d]iscovery rule and tolling” is not a
           separate cause of action under Kentucky law. See id. (citing Petrey v. Ethicon,
           Inc., No. 5: 19- 298-DCR, 2019 WL 5295185, at *3 (E.D. Ky. Oct. 18, 2019)).

 (DE 76 at 1, n.1). Ashbrook has failed to respond to these assertions or otherwise address

 these claims on the merits, in any of its responses. In review, however, the Court finds that

 Ethicon’s assertions are well-taken. As such, the Court will find that Plaintiff has abandoned

 these claims (Counts XVI-XVIII) and will dismiss the claims with prejudice. See Brown v.

 VHS of Michigan, Inc., 545 F. App'x 368, 372 (6th Cir. 2013) (“This Court's jurisprudence on

 abandonment of claims is clear: a plaintiff is deemed to have abandoned a claim when a

 plaintiff fails to address it in response to a motion for summary judgment.” (citations

 omitted).

           Accordingly, the remaining claims are as follows: negligence and gross negligence—

 failure to warn and design defect (Count I & XIV); strict liability—failure to warn (Count III);

 and strict liability—design defect (Count V). 2 Finally, the parties agree that substantive

 Kentucky law applies in this case because it appears to have the most significant contacts to

 the facts underlying Ashbrook’s alleged injuries resulting from the product. The Court,

 accordingly, undertakes no independent choice-of-law analysis. Gahafer v. Ford Motor Co.,

 328 F.3d 859, 861 (6th Cir. 2003).

      a.    Statute of Limitations
           In Kentucky, potential plaintiffs must commence personal injury actions within one

 year after the cause of action accrued. Kentucky Revised Statutes (“KRS”) § 413.140(1)(a).



 2 In Ashbrook’s pleadings, the Court notes that Plaintiff solely addresses her intent and desire to pursue failure
 to warn claims. However, because it appears that the claims have not been abandoned, per se, and because Ethicon
 challenges them in its motions for summary judgment, the Court finds it best to list the claims here.

                                                   Page 5 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 6 of 9 - Page ID#: 13242




 Thus, a personal injury plaintiff must file suit within one year of her alleged injury. Michals

 v. Baxter Healthcare Corp., 289 F.3d 402, 406 (6th Cir. 2002) (citing Caudill v. Arnett, 481

 S.W.2d 668, 669 (Ky. 1972)). This one-year statute of limitations, KRS § 413.140(1)(a), applies

 equally to products liability cases as it does in personal injury cases. Richardson v. Rose

 Transport, Inc., 617 F. App'x 480, 484 (6th Cir. 2015).

        Ethicon moves for dismissal of all of Ashbrook’s remaining claims pursuant to the

 KRS § 413.140(1)(a). Ethicon relies on Cutter v. Ethicon, Inc., No. 5:19-443-DCR, 2020 WL

 109809 (E.D. Ky. Jan. 9, 2020) to support its proposition. There, this Court found that accrual

 of claim for limitations purposes is a question of law for the court. And, similar to the case in

 current dispute, the allegations in that matter concerned an allegedly defective women’s

 pelvic mesh product. In Cutter, Chief Judge Reeves found that it was critical to determine

 when, exactly, the claims accrued.

        A cause of action ordinarily accrues on the date of an injury even if a plaintiff
        is not made aware of the extent of her injury until later. Asher v. Unarco
        Material Handling, Inc., No. 6: 06-548-DCR, 2008 WL 2548800, at *3 (E.D. Ky.
        June 23, 2008); see also Caudill v. Arnett, 481 S.W.2d 668, 668-70 (Ky. 1972).
        However, “[a] cause of action will not accrue under the discovery rule until the
        plaintiff discovers or in the exercise of reasonable diligence should have
        discovered not only that [s]he has been injured but also that [her] injury may
        have been caused by the defendant's conduct.” Louisville Trust Co. v. Johns-
        Manville Prods. Corp., 580 S.W.2d 497, 501 (Ky. 1979) (internal quotations and
        citations omitted). “The discovery rule stops tolling the statute once the
        plaintiff knows, either actually or constructively, that the defendant ‘may’ have
        caused her injury–definitive knowledge of causation is not needed.” Adams v.
        3M Co., No. 7: 12-61-ART, 2013 WL 3367134, at *3 (E.D. Ky. Jul. 5,
        2013) (citing Louisville Trust Co., 580 S.W.2d at 501). “Constructive
        knowledge, through awareness of sufficient ‘critical facts’ to put the plaintiff
        on notice, will trigger the statute of limitations period.” Id. (citations omitted).

 Cutter, 2020 WL 109809, at *5. In Cutter, the claims were ultimately barred because the

 doctor had put the plaintiff on notice of “critical facts” regarding “the device's potential

 defects, trigger[ing] the duty to inquire, and start[ing] the limitations clock .” Id. at *6.

 Indeed, the Court noted that


                                            Page 6 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 7 of 9 - Page ID#: 13243




        plaintiffs … “have a duty to inquire into the safety of product where it is
        apparent from the facts that the product may have been a potential cause of
        an injury.” Fluke Corp. [v. LeMaster], 306 S.W.3d 55, 64 [(Ky. 2010)]. …[A]
        potential plaintiff's awareness of an injury and of the instrumentality causing
        the injury is enough to trigger the limitations clock and to impose on the
        plaintiff the duty to discover the responsible parties.” Id. (internal quotation
        and citations omitted). The duty to inquire here correlates with the time at
        which [the plaintiff] acquired constructive knowledge such that an exercise of
        reasonable diligence would have led her to suspect that the pelvic mesh itself
        was potentially defective and the defendants were culpable.

 Id. at *6. “Kentucky Courts have routinely held the statute starts to run when an individual

 discovers a ‘wrong has been committed and not that the party may sue for the wrong.’” Walker

 v. Martin, No. 5:20-cv-00077-TBR, 2020 WL. 7083967, at *2 (W.D. Ky. Dec. 3, 2020) (quoting

 Vannoy v. Milum, 171 S.W.3d 745, 749 (Ky. Ct. App. 2005)). Here, there is no question that

 specificity of dates is the utmost importance to the inquiry.

        As the Court previously noted, Ashbrook had the TVT-O implanted on October 29,

 2010. She filed suit against Ethicon on May 8, 2013. In between that timeframe, somewhere

 around April 2011, Ashbrook states that she began to experience “discomfort” and that she

 “didn’t know what was happening.” (DE 16 at 6, ¶ 6b). She stated that her pelvic area would

 “ache” at night. And that

        [i]t felt like something burrowing. Sex was so painful and I would bleed. I
        would urinate with sex and on myself. Blood was in my urine, I had
        constipation.

 (Id.; see also DE 76-2 at 128:15-20). Specifically, however, she noted that “[t]oward the end of

 2011 …[the pain during intercourse] was really bad. It was really bad.” (DE 76-2 at 136:11-

 17).

        The symptoms continued to worsen. In January 2012, Ashbrook discussed the pain

 she had been experiencing in her pelvic and groin area, and the dyspareunia, with her

 gynecologist, Elizabeth Case, M.D. (See DE 76-3 at 2-3). Ashbrook saw Dr. Case, again, in

 March of 2012. (DE 76-4). According to Dr. Case’s notes, the pain in Ashbrook’s left groin


                                           Page 7 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 8 of 9 - Page ID#: 13244




 continued and Ashbrook was experiencing pain in her vagina, while urinating, and pain in

 her urethra. (Id. at 2). Dr. Case palpated the mesh, causing Ashbrook pain. (Id.) As a result,

 she referred Ashbrook to a urologist, Amberly Windisch, M.D., for consultation regarding the

 possible removal of the mesh. (Id. at 3). The appointment with Dr. Windisch occurred on April

 9, 2012. (DE 76-5). Ashbrook testified that she discussed mesh removal at this first

 appointment with Dr. Windisch. (Id. at 2; DE 76-2 at 138:9-16). On June 14, 2012, Dr.

 Windisch saw the plaintiff for the second time, and the first surgery occurred. Ashbrook

 testified that she did not know conclusively (nor did the doctor) whether the mesh was

 actually the issue. (DE 76-2 at 138:13-25). But, in the end, Dr. Windisch ultimately removed

 part of the mesh product during that surgery.

        Plaintiff does not mention Cutter in her response. She also does not mention any of

 the critical dates above; nor does she discuss the timeframe regarding when, in fact, she

 began to experience pain and whether that triggered something inside of her to believe that

 it could be the mesh causing her pain. The facts, however, demonstrate that Ashbrook began

 to experience severe discomfort, including bleeding in her vaginal area, at least sometime in

 mid-2011. This pain lingered, into January 2012, when she told Dr. Case about the pain, and

 then again in March 2012. It was the latter appointment, however, where Ashbrook and her

 doctor discussed the mesh as the possible cause of her pain. This prompted the referral with

 Dr. Windisch and the appointment on April 9, 2012. At that appointment, Ashbrook

 scheduled her next appointment with Dr. Windisch for June 12, 2012, for surgery. The Court

 thus concludes, for purposes here, that either March 2012 or April 2012 triggers the

 limitations period. Either one of these dates makes Ashbrook’s claims filed beyond the one-

 year deadline.

        “A cause of action ordinarily accrues on the date of an injury even if a plaintiff is not

 made aware of the extent of her injury until later.” Cutter., 2020 WL 109809 at *5
                                           Page 8 of 9
Case: 6:20-cv-00140-KKC-HAI Doc #: 84 Filed: 01/25/21 Page: 9 of 9 - Page ID#: 13245




 (citing Asher v. Unarco Material Handling, Inc., 2008 WL 2548800, at *3 (E.D. Ky. June 23,

 2008)). Although Ashbrook was not conclusively aware that the mesh was the ultimate source

 of her pain, she was at lease aware on March or April of 2012 that the mesh could be the

 likely cause, putting her on notice—at least constructively—to proceed with reasonable

 diligence. Either of the dates, in March or April of 2012, was enough to trigger the statute of

 limitations. Ashbrook’s claims are time-barred.

    IV.      CONCLUSION

          Accordingly, having considered the matter fully and being sufficiently advised, the

 Court hereby ORDERS that:

             1. Defendant’s Motion for Partial Summary Judgment and Supplemental Motion
                for Summary Judgment (DE 63 & 76) are GRANTED.

             2. The remaining motions to exclude (DE 64, 65, 66) are DENIED as moot.

             3. The telephone conference scheduled for January 26, 2021 at the hour of 11:00
                a.m. is CANCELLED

             4. A separate judgment will be entered contemporaneously with this Opinion and
                Order.

             5. This matter shall be STRICKEN from the Court’s active docket.

          Dated January 25, 2021.




                                          Page 9 of 9
